Case 1:18-cv-00461-SAG Document 87-8 Filed 03/05/21 Page 1 of 2




                                                         EXHIBIT EE
Filing Date and Time: 9/25/2019 6:49:14 PM                                                       Acknowledgment Number: 5000000002871795

                      Case 1:18-cv-00461-SAG Document 87-8 Filed 03/05/21 Page 2 of 2

                                                  TRADE NAME APPLICATION
  (1) Trade Name (only one Trade Name may appear here):
       Patriot Picket Gear (T00471387)




  (2) Street address(es) where name is used (P.O. Box number is only accepted when part of the physical address):
       6014 River Birch CT
       Hanover, MD 21076




  (3) Full Legal Name of Owner of Business or Individual Using the Trade Name:
       Bill of Rights Matter, LLC




  (4) Department ID (if applicable):
       W19965615




  (5) Address of Owner (P.O. Box number is only accepted when part of the physical address):
       6014 River Birch CT
       Hanover, MD 21076




  (6) Description of Business:
       Sales of patriotic themed clothing and apparel and all lawful purposes.




  I af irm and acknowledge under penalties of perjury that the foregoing is true and correct to the best of my
  knowledge.

  Signature(s) of Owner(s):

  Paul Brockman, Member




          Maryland State Department of Assessments & Taxation                    301 West Preston Street, Baltimore, Maryland 21201-2395

  SDATTN.1


                                                                                                                                      Page 1 of 1
